Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/30/2021 has been entered.  Claims 1, 3-12 and 14-15 have been amended.  No claims have been added or cancelled.  Claims 1, 3-12 and 14-15 are still pending in this application, with claims 1, 12 and 15 being independent. 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12 and 14-15 have been considered but they are found not persuasive.
Regarding independent claim 1, Applicant argues that the combination of Wang in view of Faurie does not teach the newly-added claim limitation “…receiving downlink control information (DCI) from the NR base station…wherein long-term evolution (LTE) sidelink (SL) transmission is triggered based on the DCI transmitted from the NR base station…” (Applicant’s Remarks, pages 7-10).
However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Wang in view of Fauri still reads upon the newly-added claim limitations as presented in claim 1.
Examiner submits that the rejections presented in claim 1 details on how the secondary reference reads upon the newly-added claim limitations.  Specifically, Par. 0056-0059 of Faurie details that a scheduler located an on eNB transmits resource allocation information to the UEs 
Given the current rejections and having the additional reasoning as indicated above, the combination of Wang in view of Faurie still reads upon the claimed invention as broadly presented in independent claim 1.
Regarding claims 3-12 and 14-15, Applicant submits the same arguments as already presented with respect to claim 1.  Thus, the Examiner also applies the same reasoning as already presented with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0022097; hereinafter Wang) in view of Faurie et al. (US 2020/0196312; hereinafter Faurie).
Regarding claim 1, Wang shows a method (Figure 2 shows at least the UE for performing in part the method of receiving control information.) for a first apparatus to receive control information, the method comprising: 
obtaining a minimum latency of the first apparatus (Par. 0101-0102, 0112, 0176-0177; noted UE obtaining a minimum scheduling delay/minimum latency.);
 transmitting information regarding the minimum latency to a new radio (NR) base station (Figure 2; Par. 0101-0102, 0112, 0176-0177; UE transmits an indication of a UE capability which indicates the minimum latency to an NR RAT.) and 
receiving downlink control information (DCI) from the NR base station, wherein the DCI comprises a first timing offset (Par. 0112-0114, 0179; noted UE receiving a set of grants in a DCI for performing uplink communications.  The set of grants includes a determined scheduling delay.), 
wherein the minimum latency is based on user equipment (UE) capability of the first apparatus (Par. 0112; noted minimum latency is a UE capability of the UE.), 

Wang shows all of the elements as discussed above.  Wang does not specifically show wherein long-term evolution (LTE) sidelink (SL) transmission is performed based on the DCI which is for scheduling of the LTE SL transmission and which is transmitted from the NR base station, and wherein the minimum latency is related to the LTE SL transmission.  In addition, Wang does not specifically show receiving DCI, which is for scheduling of long-term evolution (LTE) sidelink (SL) transmission of the first apparatus.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Faurie.  Specifically, Faurie shows wherein long-term evolution (LTE) sidelink (SL) transmission is performed based on the DCI which is for scheduling of the LTE SL transmission and which is transmitted from the NR base station, and wherein the minimum latency is related to the LTE SL transmission (Par. 0177-0178; noted DCI is received for sidelink transmission and also noted a sidelink scheduler (that sends a scheduling information for a sidelink resource for use by a UE in the direct wireless transmission) uses delay information relating to communication over an interface between the first and second networks, in determining timing of the scheduling information.); and 
receiving DCI, which is for scheduling of long-term evolution (LTE) sidelink (SL) transmission of the first apparatus (Par. 0056-0059; noted that a scheduler located an on eNB transmits resource allocation information to the UEs using DCI.  The resource allocation information refers to transmission pools configuration referred to as sidelink/SL pools info used in the different embodiments as disclosed.).

In view of the above, having the system of Wang, then given the well-established teaching of Faurie, it would have been obvious at the time of filing the application to modify the system of Wang as taught by Faurie, in order to provide motivation so that the scheduling information is received and processed in due time by the scheduled UE for using the granted resource for sidelink transmission (Par. 0178 of Faurie).
 Regarding claim 12, Wang shows a first apparatus (Figure 2 shows a UE.) configured to receive control information, the first apparatus comprising: 
at least one memory configured to store computer-readable instructions; at least one transceiver; and at least one processor connected to the at least one memory and the at least one 
obtain a minimum latency of the first apparatus (Par. 0101-0102, 0112, 0176-0177; noted UE obtaining a minimum scheduling delay/minimum latency.)
control the at least one transceiver to transmit information regarding the minimum latency to a new radio (NR) base station (Figure 2; Par. 0101-0102, 0112, 0176-0177; UE transmits an indication of a UE capability which indicates the minimum latency to an NR RAT.), and 
control the at least one transceiver to receive downlink control information (DCI) from the NR base station, wherein the DCI comprises a first timing offset (Par. 0112-0114, 0179; noted UE receiving a set of grants in a DCI for performing uplink communications.  The set of grants includes a determined scheduling delay.)
wherein the minimum latency is based on user equipment (UE) capability of the first apparatus (Par. 0112; noted minimum latency is a UE capability of the UE.),  
wherein the minimum latency is related to the LTE transmission (Par. 0112-0114, 0179; noted minimum latency is related to LTE transmission between the base station and the UE.).
Wang shows all of the elements as discussed above.  Wang does not specifically show wherein long-term evolution (LTE) sidelink (SL) transmission is performed based on the DCI which is for scheduling of the LTE SL transmission and which is transmitted from the NR base station, and wherein the minimum latency is related to the LTE SL transmission.  In addition, Wang does not specifically show receiving DCI, which is for scheduling of long-term evolution (LTE) sidelink (SL) transmission of the first apparatus.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Faurie.  Specifically, Faurie shows wherein long-term evolution (LTE) sidelink (SL) transmission is performed based on the DCI which is for scheduling of the LTE SL transmission and which is transmitted from the NR base station, and wherein the minimum latency is related to the LTE SL transmission (Par. 0177-0178; noted DCI is received for sidelink transmission and also noted a sidelink scheduler (that sends a scheduling information for a sidelink resource for use by a UE in the direct wireless transmission) uses delay information relating to communication over an interface between the first and second networks, in determining timing of the scheduling information.); and 
receiving DCI, which is for scheduling of long-term evolution (LTE) sidelink (SL) transmission of the first apparatus (Par. 0056-0059; noted that a scheduler located an on eNB transmits resource allocation information to the UEs using DCI.  The resource allocation information refers to transmission pools configuration referred to as sidelink/SL pools info used in the different embodiments as disclosed.).
Regarding claim 15, Wang shows an apparatus (Figure 2 shows a UE.) configured to control a first terminal, the apparatus comprising: 
at least one processor; and at least one computer memory that is connected to the at least one processor and that stores instructions, wherein, based on the at least one processor executing the instructions (Figure 9 shows the UE to include code stored in memory and executed by a processor and further includes a transceiver.), 
the first terminal obtains a minimum latency of a first terminal
transmits information regarding the minimum latency to a new radio (NR) base station (Figure 2; Par. 0101-0102, 0112, 0176-0177; UE transmits an indication of a UE capability which indicates the minimum latency to an NR RAT.), and 
receives downlink control information (DCI) from the NR base station, wherein the DCI comprises a first timing (Par. 0112-0114, 0179; noted UE receiving a set of grants in a DCI for performing uplink communications.  The set of grants includes a determined scheduling delay.),

wherein the minimum latency is related to the LTE transmission (Par. 0112-0114, 0179; noted minimum latency is related to LTE transmission between the base station and the UE.).
Wang shows all of the elements as discussed above.  Wang does not specifically show wherein long-term evolution (LTE) sidelink (SL) transmission is performed based on the DCI which is for scheduling of the LTE SL transmission and which is transmitted from the NR base station, and wherein the minimum latency is related to the LTE SL transmission.  In addition, Wang does not specifically show receiving DCI, which is for scheduling of long-term evolution (LTE) sidelink (SL) transmission of the first apparatus.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Faurie.  Specifically, Faurie shows wherein long-term evolution (LTE) sidelink (SL) transmission is performed based on the DCI which is for scheduling of the LTE SL transmission and which is transmitted from the NR base station, and wherein the minimum latency is related to the LTE SL transmission (Par. 0177-0178; noted DCI is received for sidelink transmission and also noted a sidelink scheduler (that sends a scheduling information for a sidelink resource for use by a UE in the direct wireless transmission) uses delay information relating to communication over an interface between the first and second networks, in determining timing of the scheduling information.); and 
receiving DCI, which is for scheduling of long-term evolution (LTE) sidelink (SL) transmission of the first apparatus (Par. 0056-0059; noted that a scheduler located an on eNB transmits resource allocation information to the UEs using DCI.  The resource allocation information refers to transmission pools configuration referred to as sidelink/SL pools info used in the different embodiments as disclosed.).
In view of the above, having the system of Wang, then given the well-established teaching of Faurie, it would have been obvious at the time of filing the application to modify the system of Wang as taught by Faurie, in order to provide motivation so that the scheduling information is received and processed in due time by the scheduled UE for using the granted resource for sidelink transmission (Par. 0178 of Faurie).
Allowable Subject Matter
Claims 3-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed subject matter of claims 3 and 14 recite a specific description for the minimum latency.  The claimed minimum latency is described as being directed to “a minimum value of a time taken from when the DCI is received by the NR module to when the DCI is converted into LTE SL DCI by the first apparatus and the LTE SL DCI is transmitted by the first apparatus and is received by the LTE module” and it not taught or disclosed by the Wang reference nor by the Faurie reference.  First, Wang does not mention any details with regards to the transmission of LTE sidelink (SL) DCI.  Wang teaches that the minimum scheduling delay (such as a minimum latency between the time of receiving the grant and the uplink transmission) may be less than a scheduling delay associated with transmissions related to a second RAT (e.g., LTE) and may be based on a UE capability (Par. 0102).  However, Wang does not specify that the “wherein the minimum latency indicates a minimum value of a time taken from when the DCI is received by the NR module to when the DCI is converted into LTE SL DCI by the first apparatus and the LTE SL DCI is transmitted by the first apparatus and is received by the LTE module.”
Wang, does not anticipate nor render obvious the claimed subject matter as presented in claims 3 and 14.  Faurie, on the other hand, does not remedy the deficiencies of Wang and therefore, also does not anticipate nor render obvious the claimed subject matter as presented in claims 3 and 14.   Examiner submits that the allowance of this application is based on an 
Dependent claims 4-11 further depend on dependent claim 3 and therefore are also objected to based on the reasoning presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210212095 A1 - relate to the internet of things communications field, and provide a data transmission method.
US 20210160893 A1 - relates generally to wireless communications and, more particularly, to systems and methods for determining a channel property assumption for signal reception.
US 20210120572 A1 - relates generally to wireless communications and, more particularly, to a method and apparatus for indication of resources in a communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413